Citation Nr: 0202531	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  01-01 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision rendered by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which entitlement to 
service connection for a right knee disability was denied. 


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  A right knee disability of unspecified etiology is first 
shown many years after the veteran's separation from service, 
and is not shown to be related to that service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
wartime service, nor may any such disability be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. 
§ § 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
(2001).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2001).

The veteran contends that he currently suffers from a right 
knee disability as a result of an inservice injury, and that 
service connection for his right knee disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contentions are not supported by the record, and 
that his claim for service connection for a right knee 
disability must fail.

I.  Entitlement to Service Connection for Right Knee 
Disability

The veteran's service medical records are unavailable.  The 
National Personnel Records Center reported in 1991 that they 
did not have such records for the veteran, and that they had 
probably been accidentally destroyed in a 1973 fire at that 
facility.  The veteran has submitted private medical records, 
VA outpatient treatment records, and a lay statement from 
another serviceman to support his claim.     

In November 1991, the veteran suffered a stroke on his left 
side that resulted in weakness on his right side as well as 
an unsteady gait.  An unidentified private medical record 
from June 1998 contains a diagnosis of bursitis and 
tendonitis in the veteran's right knee after the veteran 
complained of bumping the knee five days prior to the 
examination.  In September 2000, Dr. Muhammad Amin stated 
that the veteran had been seen in April 2000 with a complaint 
of right knee pain, and that the veteran had a history of 
recurrent pain in the knee for many years.  All of these 
records fail to show the necessary link between a disease or 
injury during the veteran's active military service and a 
current right knee disability.  None the records state the 
etiology of the veteran's right knee condition.  

A VA outpatient treatment note from January 1991 refers to 
the veteran's complaint of chronic right knee pain, but does 
not mention the etiology of the right knee pain.  

The veteran also submitted a statement, dated in May 2000, 
from a man who had served with him during active service.  
The fellow serviceman reported that he met the veteran in 
France; they were both in the motor pool.  He recalled that 
the veteran had a right knee injury at that time, and that he 
had been told that the veteran had transferred from the 
infantry in Germany to the engineers in France due to the 
right knee injury.  Unfortunately, this lay statement alone 
is not sufficient to prove that any current disability of the 
veteran's right knee was incurred in or aggravated by active 
service, without medical evidence concerning a link between 
the reported injury and a current disability.  

It must be reiterated that the medical records discussed 
above, which refer to the presence of a right knee condition 
many years following the veteran's separation from service, 
do not indicate the cause of such problems.  Although the 
veteran is competent to report that he sustained a right knee 
injury during his military service, the record does not show 
that he has the medical expertise that would render competent 
his statements as to the etiology of his current problems.  
Unfortunately, his statements as to the source of his knee 
problems are no more than unsupported conjecture that have no 
probative value.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In brief, the record does not show that the veteran's right 
knee disability was incurred in or aggravated by service.  
Since evidence of the veteran's right knee disability did not 
occur until many years following his separation from service, 
it cannot be presumed that any arthritis now present in that 
joint was incurred during service.  See 38 C.F.R. §§ 3.307, 
3.309.  The Board finds that the veteran's claim for service 
connection of a right knee disability must be denied. 

II.  Duty to Assist

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board notes that the RO notified the veteran concerning 
the VCAA in February 2001.  The RO advised the veteran of the 
evidence necessary to support his claim for entitlement to 
service connection for a right knee disability.  The veteran 
has not indicated the existence of any pertinent evidence 
that has not already been requested, obtained, or attempted 
to be obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  
Moreover, although the veteran was not scheduled for a VA 
examination, the record does not contain competent evidence 
that indicates that the claimed disability may be associated 
with the reported injury during the veteran's military 
service.  The Board finds that VA's duty to assist the 
claimant under applicable provisions has been satisfied.


ORDER

Entitlement to service connection for a right knee disability 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

